Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 1 of 24 PageID 1




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


                                                      )
   DOC PALAPA CO.,                                    )
                                                      )
                              Plaintiff,              )    No.
                                                      )
   v.                                                 )
                                                      )
   GLOBAL INNOVATION, LLC. d/b/a,                     )       Jury Trial Demanded
   ENDUREED,                                          )
                                                      )
                              Defendants.             )




                      PLAINTIFF DOC PALAPA CO.’S COMPLAINT
                           AND DEMAND FOR JURY TRIAL
                            INJUNCTIVE RELIEF SOUGHT

        This is a Complaint for patent infringement. Doc Palapa Co. (“Doc Palapa”)

 brings this action against Global Innovation, LLC d/b/a Endureed (“Endureed”) and

 states as follows.

                                NATURE OF THE SUIT

        1.      This is a claim for patent infringement arising under the patent laws of the

 United States, Title 35 of the United States Code.

                                           PARTIES

        2.      Doc Palapa is a corporation duly organized and existing under the laws of

 the State of Georgia with its principal place of business at 3435 Chestatee Road,




                                              1
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 2 of 24 PageID 2




 Gainesville, Georgia 30506. Among other things, Doc Palapa is engaged in the design,

 development, manufacture, and sale of synthetic thatch elements.

        3.      Upon information and belief, Defendant Endureed is a Florida Limited

 Liability Company with its principal place of business at 313 SW Windswept Glen, Lake

 City, Florida 32024.

                              JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this action pursuant

 to 28 U.S.C. §§ 1331, 1332, and 1338 because this case arises under the patent laws of

 the United States, Title 35 of the United States Code.

        5.      This Court has personal jurisdiction over Endureed because it has

 substantial, systematic, and continuous contacts with this judicial district. Endureed is

 incorporated in Florida, is a resident of this judicial district, and maintains an office and

 transacts business within this judicial district. Endureed further maintains a registered

 office in this judicial district. Moreover, Endureed has committed and continues to

 commit acts of infringement in violation of 35 U.S.C. § 271 by placing infringing

 products into the stream of commerce with the knowledge, understanding, and

 expectation that such products will be sold in the state of Florida and in this judicial

 district. Additionally, events giving rise to this suit occurred in this judicial district,

 including Endureed’s acts of infringement.

        6.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and

 1400(b) because Endureed resides in this judicial district, is incorporated in this judicial

 district, is a resident of Florida, and maintains an office within this judicial district.




                                               2
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 3 of 24 PageID 3




 Endureed also regularly and continuously transacts business within this judicial district,

 including by making and/or selling infringing products directly and/or through affiliates

 in this judicial district (see, e.g., https://endureed.com/our-story/).

                                FACTUAL BACKGROUND

         A.      FACTS RELATED TO PLAINTIFF DOC PALAPA

         7.      Founded by David Michael Valentine in 2012, Doc Palapa is a pioneer

 and innovator in the synthetic thatch roofing industry.

         8.      Through considerable investment in research and development and the

 skill of its founder, Doc Palapa has been working to begin manufacturing, selling,

 marketing, and/or distributing thatched roofs and synthetic thatch roofing products.

         B.      THE PATENT-IN-SUIT

         9.      On February 27, 2013, U.S. Patent Application No. 13/779,500, entitled

 “Synthetic Thatch Members for Use as Roofing Material Products and Methods of

 Making and Using the Same,” was filed with the United States Patent & Trademark

 Office (“USPTO”), naming David Michael Valentine as the sole inventor.

         10.     On October 4, 2013, the USPTO recorded an assignment of U.S. Patent

 Application No. 13/779,500 from Mr. Valentine to Doc Palapa.

         11.     On March 24, 2015, the USPTO duly and legally issued U.S. Patent

 No. 8,984,836 (the “836 Patent”), entitled “Synthetic Thatch Members for Use as

 Roofing Material Products and Methods of Making and Using the Same.” A true and

 correct copy of the 836 Patent is attached hereto as Exhibit A.




                                                3
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 4 of 24 PageID 4




        12.     The 836 Patent contains 28 claims, which recite a synthetic thatch

 member for use as a roofing material product, and methods for manufacturing and

 installing the same.

        13.     Each claim of the 836 Patent is valid and enforceable.

        14.     Doc Palapa is the current assignee of the 836 Patent, with the right to sue

 and recover for past infringement of the 836 Patent and any and all causes of action and

 remedies, either legal and/or equitable, related thereto.

        C.      DEFENDANT ENDUREED

        15.     Endureed is in the business of manufacturing, selling, marketing, and/or

 distributing thatched roofs and synthetic thatch roofing, including the VIVA Palm

 product (Ex. E). Endureed distributes and sells these products throughout the United

 States, including Florida (see, e.g., https://endureed.com/our-story/).

        16.     Doc Palapa and Endureed are competitors in the synthetic thatch roofing

 business.

        17.     At least as early as 2015, Endureed introduced its VIVA Palm line of cast

 synthetic thatch roofing to the market. Selected images of the VIVA Palm product are

 reproduced below:




                                               4
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 5 of 24 PageID 5




                Hip/Ridge Shingle                          Field Shingle




  Ex. D at 4.                                Ex. D at 4.




                                             Ex. B at 1.
  Ex. B at 1.

        18.       According to Endureed, the VIVA Palm line imitates the appearance and

 texture of natural thatch roofing, reducing maintenance costs and increasing durability.

 Literature further describing Endureed’s VIVA Palm line is attached hereto as Exhibit B




                                             5
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 6 of 24 PageID 6




 (Product Data Sheet) 1 , Exhibit C (Technical Drawings) 2 , Exhibit D (Installation

 Manual)3, and Exhibit E (VIVA Palm Website)4.

         D.       BACKGROUND OF THE INVENTION

         19.      According to the 836 Patent, thatch elements are often used as decorative

 or roofing material products. Natural thatch elements tend to be flammable and degrade

 rapidly by natural conditions. As such, the commercial viability of natural thatch

 elements as roofing material products is minimal, if not non-existent.

         20.      As an alternative to natural thatch elements, a variety of synthetic thatch

 elements, made from polymers or other materials, have been designed to have increased

 environmental stability. These synthetic thatch elements, however, do not fully replicate

 the “natural” look, making them less commercially viable.

         21.      The 836 Patent addresses this issue, disclosing durable, naturally shaped

 synthetic thatch elements and methods of manufacturing and installing the same.

         D.       ENDUREED’S INFRINGEMENT OF THE 836 PATENT

         22.      Endureed currently manufactures synthetic thatch roofing products that

 infringe the 836 Patent, including but not limited, to the VIVA Palm line and any




 1
   Last accessed Aug. 31, 2020 at https://endureed.com/wp-content/uploads/2020/03/VIVA-PDS-
 02_2020.pdf.
 2
   Last accessed Aug. 31, 2020 at https://endureed.com/wp-content/uploads/2019/07/Tech-Drawings-
 viva.pdf.
 3
   Last accessed Aug. 31, 2020 at https://endureed.com/wp-content/uploads/2019/07/Installation-manual-
 viva.pdf.
 4
   Last accessed Aug. 31, 2020 at https://endureed.com/thatch-products/viva-series/.




                                                    6
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 7 of 24 PageID 7




 additional products having a similar structure, function, or operation (“Accused

 Products”).5

         23.      The Accused Products are synthetic thatch members for use as a roofing

 material product (Ex. B at 1; Ex. E at 2).

         24.      Endureed manufactures and installs the Accused Products (Ex. E).

         25.      Endureed infringes claims 1-3, 6-7, 11-13, 17-21, 23, and 26 (“the

 Asserted Claims”) by practicing, making, using, selling, or offering for sale in this

 judicial district and elsewhere the inventions claimed in the 836 Patent through the

 manufacturing, sale, and installation of the Accused Products. Claim charts

 demonstrating the Accused Products’ infringement of the Asserted Claims are attached

 hereto as Exhibit G.

         D.       ENDUREED’S REFUSAL TO LICENSE THE 836 PATENT

         26.      Endureed has had actual knowledge of the 836 Patent since at least as

 early as April 29, 2015, when Mr. Abram Huber received a letter intended to start a

 conversation about licensing the 836 Patent.

         27.      Following receipt of this letter, Mr. Huber met with Mr. Valentine at

 Endureed’s headquarters in Florida, and the two discussed a potential license agreement

 which would grant Endureed non-exclusive rights to practice the 836 Patent.

         28.      Following Mr. Valentine’s return from Endureed, Doc Palapa sent Mr.

 Huber a proposed license agreement, dated July 8, 2015. A copy of this proposed license


 5
   By way of example, Doc Palapa identifies the Regions product line as products which may have a similar
 structure, function, or operation to the VIVA Palm line (see, e.g., https://endureed.com/thatch-
 products/regions-series/).




                                                    7
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 8 of 24 PageID 8




 agreement is attached hereto as Exhibit F. To date, Mr. Huber has refused to license the

 836 Patent.

        29.     Over the course of the next several years, Doc Palapa made numerous

 additional unsuccessful attempts to negotiate a license agreement with Endureed.

 Although the parties were in frequent communication, Endureed consistently failed to

 respond to Doc Palapa’s licensing overtures.

                                      COUNT I
                             Infringement of the 836 Patent

        30.     Plaintiff incorporates herein by reference each and every allegation

 contained in paragraphs 1–29, above.

        31.     As illustrated in Exhibit G, Endureed has infringed and continues to

 infringe, directly or indirectly, at least claims 1-3, 6-7, 11-13, 17-21, 23, and 26 of the

 836 Patent in violation of 35 U.S.C. § 271(a), either literally or under the doctrine of

 equivalents, by practicing, making, using, selling, offering to sell, manufacturing,

 testing, demonstrating, and/or using the Accused Products in the United States.

        32.     The Accused Products infringe each and every element of the Asserted

 Claims. The preamble of claim 1 recites “[a] synthetic thatch member for use as a

 roofing material product, said synthetic thatch member” comprising certain elements.

 The Accused Products are described by Endureed as “[p]remium aesthetics meet

 affordability with this authentic, palm style thatch. VIVA palm is a synthetic palm leaf

 formed into a textured shingle and then cut with a unique pattern to replicate the

 appearance of natural palm leaves” (Ex. E at 2 (emphasis added)). Similarly, the

 Accused Products are described by Endureed as follows: “VIVA palm is an innovative



                                              8
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 9 of 24 PageID 9




 roofing system simulating the appearance and texture of natural palm thatch” (Ex. B at 1

 (emphasis added)).

        33.     Claim 1[a] recites “a plurality of frond members, said frond members

 defining a first three-dimensional surface of said thatch member and a second three-

 dimensional surface of said thatch member, said first and second surfaces comprising

 opposing sides of said plurality of frond members.” The Accused Products are synthetic

 thatch members for use as a roofing material product which are composed of a plurality

 of frond members that define a first three-dimensional surface (the top of the shingle)

 and a second three-dimensional surface (the bottom of the shingle) as depicted below.

 The top and bottom surfaces of the shingles constitute opposing sides of the frond

 members.




        34.     Claim 1[b] recites “a fused portion, said fused portion comprising a first

 portion of said first and said second three-dimensional surfaces of each of said plurality

 of frond members, wherein each of said first portions is connected relative to one

 another, such that said fused portion defines a substantially impermeable surface.” The




                                             9
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 10 of 24 PageID 10




  Accused Products have a fused portion comprising a first portion of each of the plurality

  of frond member, such that the first portion is fused in order to create a substantially

  impermeable surface (Ex. G at claim 1). For example, according to Endureed, VIVA

  Palm is “[d]esigned to withstand long-term UV exposure, fire and the rigors of

  inclement weather” (Ex. E at 2 (emphasis added)).

         35.     Claim 1[c] recites “a serrated portion, said serrated portion being located

  substantially adjacent said fused portion and comprising a second portion of said first

  and said second three-dimensional surfaces of each of said plurality of frond members,

  wherein each of said second portions is separated relative to one another, such that a

  plurality of gaps are defined between each of said second portions of each of said

  plurality of frond members.” Each of the Accused Products have a serrated portion

  located substantially adjacent the fused portion which is defined by a plurality of gaps.

  The fused portion and serrated portion are depicted below (Ex. D at 4).




         36.     Claims 2 recites “The synthetic thatch member of claim 1, wherein each

  of the plurality of frond members comprises a pair of angled surfaces, said pair of angled

  surfaces being oriented relative to one another so as to further define both said first and



                                              10
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 11 of 24 PageID 11




  said second portions of said first and said second three-dimensional surfaces of said

  thatch member.”

         37.     The Accused Products consist of synthetic thatch members as defined in

  claim 1, wherein each thatch member is composed of a plurality of frond members. Each

  frond member comprises a pair of angles surfaces oriented relative to one another, as

  depicted below.




         38.     Claims 3[a] recites “The synthetic thatch member of claim 2, wherein:

  said pair of angled surfaces define a ridge portion on each of said plurality of frond

  members.” The Accused Products consist of synthetic thatch members as defined in

  claim 2, wherein each frond member consists of a pair of angled surfaces which define a

  ridge portion (Ex. G at claim 3).

         39.     Claims 3[b] recites “said pair of angled surfaces define at least one valley

  portion adjacent at least one edge of each of said plurality of frond members.” The

  Accused Products consist of synthetic thatch members as defined in claim 2, wherein

  each frond member consists of a pair of angled surfaces which define a valley portion




                                              11
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 12 of 24 PageID 12




  (Ex. G at claim 3). The ridge portion and valley portion of the Accused Products are

  depicted below:




           40.   Claims 3[c] recites “in said fused portion, said at least one valley portion

  is configured to, at least in part, define said substantially impermeable surface.” The

  Accused Products consist of synthetic thatch members as defined in claim 2, wherein

  each frond member consists of a valley portion configured in part to define a

  substantially impermeable surface (Ex. G at claim 3).

           41.   Claims 3[d] recites “in said serrated portion, said at least one valley

  portion is configured to, at least in part, define said plurality of gaps.” The Accused

  Products consist of synthetic thatch members as defined in claim 2, wherein each frond

  member consists of a valley portion configured in part to define a plurality of gaps (Ex.

  G at claim 3). The substantially impermeable surface and plurality of gaps are depicted

  below:




                                              12
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 13 of 24 PageID 13




         42.     Claims 6 recites “The synthetic thatch member of claim 1, wherein a

  length of said synthetic thatch member is variable across each of said plurality of frond

  members, such that a substantially fan-shaped arc is defined at least in part by said

  second portions of each of said plurality of frond members in said serrated portion.” At

  least the Accused Products’ Hip/Ridge shingles consist of a plurality of variable length

  frond members which define a fan-shaped arc, as depicted below (Ex. D at 4).




         43.     Claims 7 recites “The synthetic thatch member of claim 1, wherein a

  length of said synthetic thatch member is substantially fixed across each of said plurality




                                              13
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 14 of 24 PageID 14




  of frond members, such that a substantially linear edge of said synthetic thatch member

  is defined at least in part by said second portions of each of said plurality of frond

  members in said serrated portion.” At least the Accused Products’ Field shingles consist

  of a plurality of substantially fixed length frond members which denote a substantially

  linear edge, as depicted below (Ex. D at 4).




         44.     Claim 11 recites “The synthetic thatch member of claim 1, wherein a

  width of each of said plurality of frond members is approximately one inch.” The

  Accused Products contain a plurality of frond members wherein the width is

  approximately one inch (Ex. G at claim 12).




                                                 14
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 15 of 24 PageID 15




         45.     Claim 12 recites “The synthetic thatch member of claim 11, wherein said

  width is variable so as to define a taper between said first and said second portions of

  each of said plurality of frond members, such that said width in said second portion is

  substantially less than said width in said first portion.” The Accused Products contain a

  plurality of frond member with a variable width, such that the variable width defines a

  taper from the fused portion of the frond member to the serrated portion of the frond

  member (Ex. G at claim 12).

         46.     Claim 13 recites “The synthetic thatch member of claim 12, wherein each

  of said tapers on each of said plurality of frond members define, at least in part, each of

  said plurality of gaps between each of said second portions of each of said plurality of

  frond members.” Each of the plurality of frond members found within the Accused

  Products contains a tapered width which defines a plurality of gaps. Both the tapers and

  the plurality of gaps are depicted below (Ex. D at 4).




                                              15
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 16 of 24 PageID 16




         47.    Claim 17 recites “The synthetic thatch member of claim 1, wherein said

  first and said second three-dimensional surfaces of said thatch member comprise a

  texture imprinted thereon.” Endureed describes the Accused Products as follows: “Viva

  Palm is a synthetic palm leaf formed into a textured shingle” (Ex. E at 1 (emphasis

  added)); “Viva Palm is available in two different pattern designs. The pattern design is

  visible on the interior ceiling when used in the horizontal or vertical batten

  configuration” (Ex. B at 1 (emphasis added)).

         48.    Claim 18 recites “The synthetic thatch member of claim 17, wherein said

  texture comprises a plurality of irregularities formed in one or more of each of said



                                             16
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 17 of 24 PageID 17




  plurality of frond members.” Endureed describes the Accused Products as follows:

  “Pattern: VIVA Palm includes two different pattern designs which make up the

  underside ceiling texture. Choosing Fanned versus Folded VIVA is simply an aesthetic

  choice. However, each pattern has two different variations (A and B) among the pattern

  to prevent obvious repetition and give a more realistic look. Both the A and B shingles

  will be included in every VIVA palm order” (Ex. B at 5 (emphasis added)).

         49.     Claim 19 recites “The synthetic thatch member of claim 1, wherein said

  member further comprises an attachment portion, said attachment portion being

  configured to selectively secure proximate portions of each of said plurality of frond

  members, said proximate portions being substantially opposite said portions of each of

  said plurality of frond members defining said serrated portion.” Each of the Accused

  Products contains an attachment portion which is located substantially opposite the

  serrated portion, as depicted below (Ex. D at 5, 9).




         50.     Claim 20 recites “The synthetic thatch member of claim 1, wherein said

  fused portion covers a surface area of approximately one square foot.” On information




                                               17
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 18 of 24 PageID 18




  and belief, the Accused Products are synthetic thatch members as defined in claim 1,

  wherein said fused portion covers a surface area of approximately one square foot.

  Endureed specifications list the “coverage” of a VIVA Palm Field shingle as 1.88 square

  feet (Ex. B at 2). As the fused portion of the Field shingle consists of roughly half of the

  total area of the single, the fused portion covers a surface area of approximately one

  square foot (Ex. G at claim 20).

         51.     Claims 21 and 23 of the 836 Patent cover a method of installation for the

  Accused Products. Endureed’s method of installation for the Accused Products infringes

  at least claims claims 21 and 23 of the 836 Patent.

         52.     The preamble to Claim 21 recites “A method of installation of a synthetic

  thatch member for use as a roofing material product, said method of installation

  comprising the steps of…” Endureed’s installation instructions state: “This instruction

  manual is for the installation of VIVA on an open batten roof frame” (Ex. D at 1-2).

         53.     Claim 21[a] recites “providing a plurality of synthetic thatch members,

  each member comprising…” The 836 Patent describes the plurality of thatch members in

  claim 21 using identical language to claim 1. For additional analysis of this limitation,

  see claim 1, supra.

         54.     Claim 21[b] recites “affixing a first one of said plurality of synthetic

  thatch members to an adjacently positioned portion of a roofing structure, such that said

  serrated portion is oriented substantially below said fused portion.” The installation

  guidelines for the accused products recite: “Construct the eave by installing the first row

  of field shingles on the second purlin, nailing on every indent except the top corner.




                                               18
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 19 of 24 PageID 19




  Place a nail to the lower purlin at the end of the shingle, which will be covered by the

  following shingle. Always leave a minimum 2” inch side lap on all shingle installations”

  (Ex. D at 6 (emphasis added)). The guidelines further depict the serrated portion of the

  synthetic thatch member oriented substantially below the fused portion (id.).

         55.     Claim 21[c] recites “affixing a second one of said plurality of synthetic

  thatch members to an adjacently positioned portion of said roofing structure, such that

  said first and second ones of said plurality of synthetic thatch members are both

  positioned substantially along the same horizontal plane, and such that at least a portion

  of said fused portion of said second one of said plurality of synthetic thatch members at

  least partially overlaps at least a portion of said fused portion of said first one of said

  plurality of synthetic thatch members.”

         56.     The installation manual for the Accused Products provides for attaching a

  second synthetic thatch member along the same plane horizontal plane such that the

  thatch members overlap. The installation manual explicitly states: “the third row will

  attach to the same purlin as the first row. Make sure all side laps are a minimum of two

  inches” (Ex. D at 6).

         57.     Claim 23 recites “The method of claim 21, further comprising the step of

  affixing a third one of said plurality of synthetic thatch members to an adjacently

  positioned portion of said roofing structure, such that at least a portion of said fused

  portion of said third one of said plurality of synthetic thatch members is positioned

  substantially above said first and said second ones of said plurality of synthetic thatch

  members, such that at least a portion of said fused portion of said third one of said




                                              19
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 20 of 24 PageID 20




  plurality of synthetic thatch members at least partially overlaps both (i) at least a portion

  of said fused portion of said first one of said plurality of synthetic thatch members; and

  (ii) at least a portion of said fused portion of said second one of said plurality of

  synthetic thatch members.”

         58.     The installation manual for the Accused Products specifically depicts

  attaching a third synthetic thatch member that overlaps with two pre-existing thatch

  members, such as it overlaps both (i) at least a portion of said fused portion of said first

  one of said plurality of synthetic thatch members; and (ii) at least a portion of said fused

  portion of said second one of said plurality of synthetic thatch members (Ex. D at 6; Ex.

  G at claim 23). This is depicted in additional detail below:




         59.     Moreover, Endureed induces other parties, including its customers, to

  infringe at least claims 21 and 23 of the 836 Patent at least by providing instructions on

  how to install the Accused Products (Ex. D). Endureed’s proposed method of installation

  infringes at least claims 21 and 23 of the 836 Patent.




                                               20
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 21 of 24 PageID 21




         60.     The preamble to claim 26 recites “[a] method of manufacturing a

  synthetic thatch member for use as a roofing material product, the thatch member

  comprising a plurality of frond members, the method comprising the steps of…”

  Endureed utilizes a method of manufacturing the Accused Products. Moreover, the

  Accused Products constitute synthetic thatch members for use as roofing products

  comprised of a plurality of frond members.

         61.     The Accused Products are described by Endureed as “Premium aesthetics

  meet affordability with this authentic, palm style thatch. VIVA palm is a synthetic palm

  leaf formed into a textured shingle and then cut with a unique pattern to replicate the

  appearance of natural palm leaves.” Ex. E at 2 (emphasis added). Similarly, the Accused

  Products are described by Endureed as “VIVA palm is an innovative roofing system

  simulating the appearance and texture of natural palm thatch” (Ex. B at 1 (emphasis

  added)).

         62.     Claim 26[a-b] recites “placing a molten polymer material into a mold;

  and forming said synthetic thatch member from said molten polymer material.” On

  information and belief, the Accused Products are manufactured through vacuum

  forming, which is a process by which molten polymers (such as HDPE) are molded to

  create the desired plastic structure (Ex. G at claim 26).

         63.     Claim 26[b] further recites “said synthetic thatch member comprising…”

  The 836 Patent describes the thatch member in claim 26 using identical language to

  claim 1. For additional analysis of this limitation, see claim 1, supra.




                                               21
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 22 of 24 PageID 22




         64.     Claim 26[c] recites “wherein said mold defines said structural

  configuration of at least said plurality of frond members, said fused portion, and said

  serrated portion.” On information and belief, the Accused Products are manufactured

  through vacuum forming, which is a process by which molten polymers (such as HDPE)

  are molded to create the specified structures, including but not limited to a plurality of

  frond members, a fused portion, and a serrated portion (Ex. G at claim 26).

         65.     Moreover, Endureed induces other parties, including companies engaged

  in the manufacture of the Accused Products, to infringe at least claim 26 the 836 Patent

  at least by providing instructions on how to manufacture the Accused Products.

  Endureed’s method of manufacture infringes at least claim 26 of the 836 Patent.

         66.     Doc Palapa has been damaged by Endureed’s past and continuing

  infringement of the 836 Patent in an amount to be determined at trial.

         67.     Doc Palapa has been and continues to be irreparably injured by

  Endureed’s past and continuing infringement of the 836 Patent, and Endureed’s

  infringing activities will continue unless enjoined by this Court pursuant to 35 U.S.C. §

  283.

         68.     Doc Palapa has suffered and is suffering money damages from

  Endureed’s unauthorized infringement that are compensable under 35 U.S.C. § 284 in an

  amount to be determined at trial or hearing.

         69.     Given Endureed’s knowledge of the 836 Patent since at least as early as

  the April 29, 2015 letter from Mr. Valentine to Mr. Huber, Endureed’s infringement has

  been and continues to be willful, thus enabling Doc Palapa to recover treble damages.




                                                 22
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 23 of 24 PageID 23




                                PRAYER FOR RELIEF

  WHEREFORE, Doc Palapa prays that the Court:

        (a)   Issue a judgment that Endureed has infringed one or more claims of the

              836 Patent;

        (b)   Issue an injunction preliminarily and permanently enjoining Endureed, its

              employees, agents, officers, directors, attorneys, successors, affiliates,

              subsidiaries and assigns, and all of those in active concert and

              participation with any of the foregoing persons or entities from infringing

              the 836 Patent;

        (c)   Award damages adequate to compensated Doc Palapa for Endureed’s

              infringement, with the maximum pre-judgment and post-judgment

              interest and costs, as provided by 35 U.S.C. § 284;

        (d)   Rule that the damages award be increased up to three times the actual

              amount assessed, as provided by 35 U.S.C. § 284;

        (e)   Declare this case exceptional, in accordance with 35 U.S.C. § 285;

        (f)   Award Doc Palapa its attorneys’ fees, costs, and expenses; and

        (g)   Grant Doc Palapa any further relief that may be necessary to achieve

              justice.




                                           23
Case 3:20-cv-01154-BJD-JBT Document 1 Filed 10/09/20 Page 24 of 24 PageID 24




                                   JURY TRIAL DEMAND

  Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Doc Palapa requests a trial

  by jury of all issues so triable to a jury raised in this Complaint.


  Dated: October 9, 2020                          /s/ Thomas W. Davison

                                                   Thomas W. Davison, Trial Counsel
                                                   Fl. Bar No. 55687
                                                   ALSTON & BIRD LLP
                                                   950 F St. NW
                                                   Washington, DC 20004-1404
                                                   Telephone: (202) 239-3300
                                                   Fax: (202) 239-3333
                                                   Email: tom.davison@alston.com

                                                   Holly Hawkins Saporito (pro hac vice
                                                   forthcoming)
                                                   Thomas F. Finch (pro hac vice
                                                   forthcoming)
                                                   ALSTON & BIRD LLP
                                                   One Atlantic Center
                                                   1201 West Peachtree Street
                                                   Atlanta, Georgia 30309-3424
                                                   Telephone: (404) 881-7000
                                                   Fax: (404) 881-7777
                                                   Email: holly.saporito@alston.com
                                                          thomas.finch@alston.com

                                                   Counsel for Plaintiff
                                                   Doc Palapa Co.




                                                24
